Citation Nr: 0636895	
Decision Date: 11/28/06    Archive Date: 12/06/06

DOCKET NO.  01-02 659	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Wichita, Kansas


THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).

2.  Entitlement to service connection for a psychiatric 
disability other than PTSD.

3.  Entitlement to service connection for a foot disorder.  

4.  Entitlement to service connection for a skin disorder, to 
include onychomycosis and a scalp rash.

5.  Entitlement to service connection for a prostrate 
disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans




ATTORNEY FOR THE BOARD

C. Eckart, Counsel


INTRODUCTION

The veteran served on active military duty from January 1964 
to December 1967.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2000 rating action of the 
Department of Veterans Affairs (VA) Medical and Regional 
Office (RO) Center in Wichita, Kansas.  In that decision, the 
RO, in pertinent part, denied service connection for a 
psychiatric disability, to include PTSD; a foot disability; a 
skin disorder, to include onychomycosis and a scalp rash; and 
a prostate disorder.

This matter was remanded by the Board for further development 
in October 2003.  Such has been accomplished and case is now 
returned to the Board for further appellate consideration.  


FINDINGS OF FACT

1.  There is no evidence of verified stressor from service 
upon which a diagnosis of PTSD may be based.

2.  A psychiatric disorder was not shown in service, nor was 
a psychosis shown to be manifested within one year of his 
discharge.

3.  A foot disorder was not shown in service, nor is there 
any evidence of arthritis of the feet shown to be manifested 
within one year of his discharge.

4.  A skin disorder, to include onychomycosis and a scalp 
rash, was not shown in service.

5.  A prostrate disorder is shown by the competent medical 
evidence to not be related to service and the genitourinary 
disorder treated in service was acute and transitory and 
resolved without residuals.  


CONCLUSIONS OF LAW

1.  PTSD was not incurred in active service.  38 U.S.C.A. §§ 
1110, 1131, 1154, 5103, 5103A, 5107 (West 2002 & Supp. 2006); 
38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304(f) (2006).

2.  A psychiatric disorder other than PTSD was not incurred 
in or aggravated by service, nor may one be presumed to have 
been incurred in service.  38 U.S.C.A. 
§§ 1110, 5103, 5103A, 5107 (West 2002 & Supp. 2006); 38 
C.F.R. §§ 3.159, 3.102, 3.303, 3.307, 3.309 (2006).

3.  A foot disorder was not incurred in or aggravated by 
service.  38 U.S.C.A. 
§§ 1110, 5103, 5103A, 5107 (West 2002 & Supp. 2006); 38 
C.F.R. §§ 3.159, 3.102, 3.303 (2006).

4.  A skin disorder was not incurred in or aggravated by 
service.  38 U.S.C.A. 
§§ 1110, 5103, 5103A, 5107 (West 2002 & Supp. 2006); 38 
C.F.R. §§ 3.159, 3.102, 3.303, (2006).

5.  A prostate disorder was not incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002 & 
Supp. 2006); 38 C.F.R. §§ 3.159, 3.102, 3.303, (2006).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to notify and assist

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2006); 38 C.F.R. § 3.159(b) (2006); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in her or his possession 
that pertains to the claim in accordance with 38 C.F.R. 
§ 3.159(b)(1).  VA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).  The Board finds that any 
defect with respect to the VA notice requirement in this case 
was harmless error for the reasons specified below.  See 
VAOPGCPREC 7-2004.

In the present case, the veteran's claim seeking entitlement 
to service connection for the enumerated disorders was 
received in April 1999.  Subsequent to adjudication of the 
claim in March 2000, the RO provided initial VA notice as it 
applies to general service connection claims, in a March 2002 
letter.  In this letter, the veteran was told of the 
requirements to establish service connection, of the reasons 
for the denial of his claim, of his and VA's respective 
duties, and he was asked to provide information in his 
possession relevant to the claim.  He was sent additional VA 
notice in a May 2004 AMC letter and was given further notice 
specifically addressing his PTSD claim in a March 2005 AMC 
letter.  The duty to assist letters specifically notified the 
veteran that VA would obtain all relevant evidence in the 
custody of a federal department or agency.  He was advised 
that it was his responsibility to either send medical 
treatment records from his private physician regarding 
treatment, or to provide a properly executed release so that 
VA could request the records for him.  The veteran was also 
asked to advise VA if there were any other information or 
evidence he considered relevant to this claim so that VA 
could help by getting that evidence.    

Secondly, VA has a duty to assist the claimant in obtaining 
evidence necessary to substantiate the case.  38 U.S.C.A. § 
5103A (West 2002 & Supp. 2006); 38 C.F.R. 
§ 3.159(c) (2006).  In this case, all identified and 
available evidence has been obtained, including all relevant 
treatment records, and examination reports.  VA records from 
December 1967 no longer exist according to a February 2006 
letter from VAMC.  

The most recent prostate examination of February 2006 
included review of the records.  Although it does not appear 
that all records cited by the examiner in the May 2006 
examination were of record, the examination report itself 
provided a transcript of such records sufficient for 
adjudication of this matter.  Moreover as discussed above, 
the veteran had a responsibility to either send medical 
treatment records from his private physician regarding 
treatment, or to provide a properly executed release so that 
VA could request the records for him.  The examiner opined 
that examination of the veteran was not necessary in order to 
provide a medical opinion in this matter, as review of the 
evidence was deemed sufficient.  Thus this examination is 
adequate.  The VA psychiatric examinations of March 2006 and 
May 2006 included review of the records and examination of 
the veteran.  It was not necessary to examine the veteran for 
foot or skin disorders in light of the evidence failing to 
show such disorders were treated in service.  

Regarding Social Security records, the record reflects that 
the veteran was awarded Social Security disability benefits 
only after he severely injured his spine in a post service 
accident in 1986 and became disabled from work.  Thus it does 
not appear that such records would be relevant in this matter 
which deals with medical problems unrelated to his 
nonservice-connected spinal disability.  

Regarding stressor verification, it appears that the veteran 
has not provided sufficient information to allow for adequate 
stressor verification according to the responses from the 
National Personnel Records Center to inquiries dated in July 
2005 and January 2006.  Thus it appears that further attempts 
to do so would prove futile.  

Finally the veteran's representative is noted in the October 
2006 post remand brief to be in agreement that the VA AMC has 
complied with the Board's remand instructions from October 
2003.  

During the pendency of this appeal, the United States Court 
of Appeals for Veterans Claims (Court) issued a decision in 
the consolidated appeal of Dingess v. Nicholson, 19 Vet. App. 
473 (2006), which held that the VA notice requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all 
five elements of a service-connection claim, including the 
degree of disability and the effective date of an award.  The 
veteran is not prejudiced by the RO's failure to provide such 
notice as his service connection claims are being denied.  
Thus, the Board finds that no additional evidence, which may 
aid the veteran's claim or might be pertinent to the bases of 
the claim, has been submitted, identified or remains 
outstanding, and the duty to assist requirement has been 
satisfied.  See Quartuccio, supra.

II  Service Connection

Generally, service connection may be granted for a disability 
resulting from a disease or injury incurred in or aggravated 
by service.  38 U.S.C.A. §§ 1110, 1131 (West 2002 & Supp. 
2006); 38 C.F.R. § 3.303 (2006).  Service connection may also 
be granted on a presumptive basis for a psychosis or 
arthritis, if manifested to a compensable degree within a one 
year period of discharge from service.  38 U.S.C.A. §§ 1101, 
1112, 1113, 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309 
(2006).

If a condition noted during service is not shown to be 
chronic, then generally a showing of continuity of 
symptomatology after service is required for service 
connection.  38 C.F.R. § 3.303(b).  The chronicity provisions 
of 38 C.F.R. § 3.303(b) are applicable where evidence, 
regardless of its date, shows that the veteran had a chronic 
condition in service, or during an applicable presumption 
period, and still has such condition.  Such evidence must be 
medical unless it relates to a condition as to which, under 
the case law of the Court, lay observation is competent.

Service connection connotes many factors but basically it 
means that the facts, shown by evidence, establish that a 
particular injury or disease resulting in disability was 
incurred coincident with service.  In order to prevail in a 
claim for service connection there must be medical evidence 
of a current disability as established by a medical 
diagnosis; of incurrence or aggravation of a disease or 
injury in service, established by lay or medical evidence; 
and of a nexus between the in-service injury or disease and 
the current disability established by medical evidence. Boyer 
v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000).  Medical 
evidence is required to prove the existence of a current 
disability and to fulfill the nexus requirement.  Lay or 
medical evidence, as appropriate, may be used to substantiate 
service incurrence.

Service connection for PTSD requires a current medical 
diagnosis of PTSD (presumed to include the adequacy of the 
PTSD symptomatology and the sufficiency of a claimed in-
service stressor), credible supporting evidence that the 
claimed in-service stressor(s) actually occurred, and medical 
evidence of a causal nexus between current symptomatology and 
the specific claimed in-service stressor(s).  See 38 C.F.R. § 
3.304(f) (2006); 67 Fed. Reg. 10,330, 10,332 (Mar. 7, 2002) 
(codified as amended at 38 C.F.R. § 3.304(f)); see also Cohen 
v. Brown, 10 Vet. App. 128, 138 (1997) (citing Moreau v. 
Brown, 9 Vet. App. 389, 394-95 (1996)).

Specifically, to establish entitlement to service connection 
for PTSD, the veteran must submit "...medical evidence 
diagnosing the condition in accordance with 
§ 4.125(a) of this chapter; a link, established by medical 
evidence, between current symptoms and an in-service 
stressor; and credible supporting evidence that the claimed 
in-service stressor occurred."  38 C.F.R. § 3.304(f) (2006).  
The Board notes that 38 C.F.R. § 3.304(f) was amended 
effective March 7, 2002; however, the changes pertain 
primarily to claims involving personal assaults.

The evidence necessary to establish the occurrence of a 
stressor during service to support a claim for PTSD will vary 
depending on whether the veteran was "engaged in combat with 
the enemy."  See Hayes v. Brown, 5 Vet. App. 60, 66 (1993).  
If the evidence establishes that the veteran was engaged in 
combat with the enemy or was a prisoner of war (POW), and the 
claimed stressor is related to combat or POW experiences (in 
the absence of clear and convincing evidence to the contrary, 
and provided that the claimed stressors are consistent with 
the circumstances, conditions, or hardships of the veteran's 
service), the veteran's lay testimony alone may establish the 
occurrence of the claimed in-service stressor.

Where, however, VA determines that the veteran did not engage 
in combat with the enemy and was not a POW, or the claimed 
stressor is not related to combat or POW experiences, the 
veteran's lay statements, by themselves, will not be enough 
to establish the occurrence of the alleged stressor.  
Instead, the record must contain service records or other 
credible evidence, which corroborates the stressor.  38 
U.S.C.A. § 1154(b) (West 2002); 38 C.F.R. § 3.304(d), (f) 
(2005); Gaines v. West, 11 Vet. App. 353, 357-58 (1998).  
Such corroborating evidence cannot consist solely of after-
the-fact medical nexus evidence.  See Moreau, 9 Vet. App. at 
396.

When all the evidence is assembled VA is then responsible for 
determining whether the evidence supports the claims or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
the claims, in which case the claims must be denied.  See 
Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).  The 
Secretary shall consider all information and lay and medical 
evidence of record in a case before the Secretary with 
respect to benefits under laws administered by the Secretary.  
When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107 (West 2002).

A.  PTSD and Other Psychiatric Disorders

The veteran contends that he is entitled to service 
connection for a psychiatric disorder, including PTSD based 
on stressors he experienced in service.  He has alleged that 
he was stationed in Tanson Nhut Saigon with the 13th Air 
Force, Det 5 in 1966 and was subjected to the sight and smell 
of bodies being loaded up the whole time he was there.  He 
indicated that between June and August 1966 was subjected to 
rocket and mortar attacks as well as snipers, while repairing 
aircraft at a place referred to as the Bomb Dump.  He alleged 
that in December 1966 he was driving a truck carrying parts 
and personnel to the bomb dump and his truck got shot at, 
killing a man in the cab with him and he and another service 
member exchanged gunfire with the enemy.

Service medical records are silent for any psychiatric 
complaints or problems.  Physical examinations including the 
January 1964 Air Force examination, the November 1965 
"remote" examination and the October 1967 separation 
examination revealed normal findings on psychiatric 
examination and there is no history of any complaints of a 
psychiatric nature in the accompanying reports of medical 
history.

The veteran's DD Form 214 reflects that his military 
occupational specialty (MOS) was as an aircraft fuel systems 
mechanic.  He received the Vietnam Service Medal, National 
Defense Service Medal, Air Force Good Conduct Medal, and Air 
Force Medal.  His service personnel records do not clearly 
reflect service in Vietnam, nor do they reflect evidence of 
combat.  His foreign service appears to have been an 
assignment to the Philippines between February 23, 1966 and 
February 26, 1967, with assignment limitations in which he 
was not to be assigned in active combat area or hostile area 
under Para 1025, AFM 39-11.  The service personnel records 
reflect that during this time span he was assigned as a fuel 
systems repairman with the 463rd, FMS, Mactan Airfield, PI 
(PACAF).  Thereafter he was assigned to the Forbes Air Force 
Base in Kansas, where he was attached to the 313 Field 
Maintenance Squadron from March 31, 1967 to August 24, 1967, 
when he was reassigned to the 47th TA Squadron through 
December 11, 1967.  However an August 1967 service medical 
record from Forbes Air Force Base in Kansas showing treatment 
for genitourinary complaints suggests that he had been in 
Vietnam prior to seeking this treatment, although no dates 
were given as to when he actually was in Vietnam.  

Psychiatric problems are first shown in private treatment 
records dating back to February 1987, when he was admitted to 
the hospital for symptoms of increasing confusion, 
difficulties keeping track of time, memory lapses and 
episodes of falling.  He gave a history of service in the Air 
Force including in Vietnam.  He also gave a history of 
several accidents with serious injuries beginning with a car 
accident in 1968 which resulted in a neck fusion.  On 
examination he was noted to be quite sluggish in responding 
to questions, and was somewhat drowsy.  He exhibited some 
evidence of a pattern of obsessional thinking, he was 
diagnosed with mental confusion, with plans to rule out 
organic or metabolic causes of increasing changes.  Etiology 
of the confusion was undefined with possibilities including 
drug effect, excessive use of drugs, drug interaction etc.  
Mass lesion was also a possible cause.  A computed tomography 
(CT) scan was ordered in February 1987 and was negative.  

In March 1987 he was seen by a psychiatric consult for 
diagnostic clarification and possible lithium therapy.  He 
was noted to give a somewhat confused and disjointed history 
and was noted to have had a number of back complaints related 
to injuries.  He was unable to provide any information as to 
his present admission and claimed to be amnesiac for any 
problems which led to his admission.  He was noted to have a 
diffuseness to his thought processes and some peculiar 
syntactical constructions.  His answers if analyzed did not 
make sense.  It was not clear as to what his goals were in 
this hospitalization.  The treating psychiatrist suggested 
that it would be temping to call the veteran a hysterical 
personality because of the diffuseness of his thought 
processes and the tendency to somatize episodes of amnesia 
and dissociative reactions, conversion symptoms, etc.  The 
diagnostic impression rendered was mixed personality disorder 
with hysterical and dissociative passive dependent features.  
An April 1987 psychiatric consultation record yielded a 
principle diagnosis of major depression and secondary 
diagnosis of hysterical and dependent personality.  A June 
1987 neurological workup revealed no evidence of focal 
neurological deficit to account for his confusion and or gait 
disturbance.  

In November 1990 the veteran was seen for chief complaints of 
depression, along with chronic pain and disability.  He was 
noted to have injured his back 4 years earlier when he fell 
40 feet from scaffolding at work and injured his vertebrae 
from L4 to S1, and subsequently had three surgeries on his 
back.  He was noted to have been on disability since May 1986 
and no longer worked.  He also had a history of numerous 
outpatient and inpatient treatments for depression.  At this 
visit, he reported an onset of left leg pain, which he viewed 
as a worsening of his physical condition which resulted in 
considerable change in his mood.  He described his mood as 
generally okay but explosive inside, which was seen by others 
as grumpy.  

His mental status examination revealed a depressed affect and 
"down" mood.  His motor behavior was decreased and speech 
was normal.  He had obsessive concerns about his disability 
and an ongoing sense of helplessness, hopelessness and 
diminished self-worth.  He had no suicidal ideations.  He 
said he spent the majority of his day sleeping which allowed 
him to escape his problems.  He had somatic complaints of 
multiple areas of pain and numbness.  He denied perceptual 
disorders and was oriented times three.  The impression was 
chronic pain secondary to old injury four years ago, three 
laminectomies in area of L4 to S1.  The doctor stated that 
the veteran presented with a depressed mood and what appeared 
to be a recurrent mood disorder.  Certainly some of this may 
be secondary to medicine, but with a positive family history 
of depression, he may indeed have an underlying depressed 
mood and underlying depressive disorder.  Later in November 
1990, the veteran faced the prospect of another back surgery 
and was noted to have issues with difficulty sleeping due to 
worrying about the procedure, as well as being sad and 
depresssed about his loss of ability to function.   

He underwent additional surgery for his back around the end 
of 1990 and the records from early 1991 addressed issues 
stemming from pain in his back post surgery.  In May 1992 he 
was seen for an onset of decreased energy, depressed and 
irritable mood, sleep disorder, poor concentration, 
forgetfulness, overworry and concern.  The doctor suspected 
he was experiencing recurrent depression.  In June 1992 he 
discussed having dealt with a severe family incident 
involving his son-in-law who became violent towards him, 
which caused more back injuries.  He also endorsed a return 
of Vietnam flashbacks although he was said to be handling it 
well.  Thereafter in June and July 1992, he had an 
improvement in mood after being placed on medication that 
helped him sleep.  However in August 1992, he had taken 
another fall which resulted in his being hospitalized in 
traction and he also described a significant episode of 
violence in which his son-in-law threatened to kill himself 
and his daughter.  The records from 1993 to 1994 reflect 
ongoing issues with physical health problems and more 
surgeries, with his psychiatric condition continuing to show 
fluctuating degrees of anxiety and mood difficulties.  

Private records from 1995 through 1999 revealed continued 
issues with pain control and accompanying issues with sleep 
problems and mood problems.  A July 1995 letter from a 
private doctor stated that the veteran was being treated for 
depression and opined that his chronic back pain has been a 
major factor in his mood problems.   A July 1996 record 
addressed a number of bad spells related to back pain, but 
also noted that the veteran's emotions were more intense this 
month, and he indicated that the 4th of July was always an 
emotional time related to Vietnam.  The emotions did not 
linger though or affect his relationships.  

PTSD is shown to have first been considered as a potential 
diagnosis in a February 1998 treatment record that he had 
complaints of a troublesome sleep pattern, some sweats and 
some bad dreams of Vietnam memories.  The impression was 
major depressive disorder (MDD) recurrent, chronic pain 
secondary to back injury status post multiple injuries, 
consider PTSD.  Subsequent records reflect that he was 
accepted into a PTSD program, and by August 1998, he was said 
to have noticed minor differences in that his dreams were not 
as intense or as real.  He was noted to have a depressed 
mood, no motivation, no desire to socialize.  A December 1998 
letter suggested that PTSD was less of a problem than before.  
The veteran continued to receive private treatment for 
symptoms said to be due to PTSD through the end of 1999.  
These symptoms included nightmares, hypervigilance and  anger 
problems.  

The veteran also sought VA treatment for PTSD beginning in 
February 1998.  At that time, he came in for what his wife, 
who was a nurse at a VA facility, thought may be PTSD related 
to Vietnam combat.  He came because he was told by the VA 
doctor to come in and get into the system.  He reported 
problems being in crowds and reported flashbacks of Vietnam.  
He tended to think of Vietnam many times during the day.  He 
was unable to talk about Vietnam or listen about it.  He also 
had problems with anger particularly with his teenaged 
granddaughter.  He reported prior treatment for major 
depression in 1998 and had earlier psychiatric treatment in 
1986 and 1987 for depression and panic.  He reported his 
medical history that included having been 100 percent 
disabled since 1986 for work related injury, with severe 
injuries and major surgeries having been performed on his 
cervical and lumbar spine through the 1980's.  He discussed 
his stressors from service and was very tearful when 
discussing his military experience telling incidents in 
Vietnam that his wife stated she had never heard of before 
this interview.  He reported seeing large numbers of bodies 
of soldiers on several occasions.  He said that he killed two 
people after they shot the pilot sitting next to him.  He 
indicated he was to go on a mission but because of a last 
minute crew change, was spared the fate of the plane that 
disappeared.  He talked of witnessing his fellow pilots take 
off and not return. He reported exposure to Agent Orange.  He 
said unlike his father and brother, he got out because he was 
tired of getting shot at.  An April 1998 psychiatric 
treatment record discussed his having been on Social Security 
disability since 1986 after he was totally disabled from a 
fall.  He discussed his back injury and operations, his pain 
medication and his trouble walking, which led to more 
accidents and further injury.  He said he was troubled by 
intrusive thoughts of Vietnam as well as his physical pain 
and that they appeared to exacerbate each other.  

He was assessed for his PTSD in May 1998 and again recited 
the stressors that were discussed in February 1998, but gave 
some more detail, such as clarifying that the pilot who was 
killed next to him was in a car with him and that he was not 
certain of the identity of the people he killed in response 
to this killing.  He also indicated that he worked near a 
morgue and could see blood running from it.  He also claimed 
he was in the combat area frequently when he had to accompany 
planes into dangerous situations during the war.   He 
complained of nightmares, intrusive thoughts, difficulty 
falling asleep.  He also gave a history of his many accidents 
and problems with his spine after service.  Also in May 1998, 
he reported symptoms of occasionally feeling like he hears 
things behind him, seeing headlights and hearing loud noises 
no one else heard.  He also reported checking doors and cars 
after leaving home and being very particular about things.  
He was given an Axis I diagnosis of PTSD, depressive disorder 
not otherwise specified (NOS).  He was given an Axis II 
diagnosis of personality disorder, with narcissistic 
dependant and obsessive compulsive traits.  He was accepted 
into the PCT program.  

In May 1999 the veteran was accepted into a PTSD group and 
continued to attend group therapy sessions for PTSD between 
May 1999 and June 2001, with records of such treatment for 
PTSD shown in the claims file.    

A May 1999, record reflects that the veteran reported that in 
service he was a maintenance man for the 365th Tactical Air 
Wing working on C-130's.  Home base was said to be Mac Tang 
Island in the Philippines where he was a fuel systems 
specialist.  He was noted to have received the Vietnam 
Service Medal and remembered being at Ton Son Nhut.  He was 
with 2 other men in a pickup truck waiting to cross the 
runway when shots rang out, and the man next to him was shot, 
with half his head gone.  The man's name was Dave, but he did 
not know his last name.  The veteran and the third man 
returned the gunfire and found 2 dead or dying people.  The 
veteran emptied his gun into them.  He indicated this 
occurred around July 1966.  He was also at Ton Son Nhut when 
it was overrun in December 1966.  He remembered this and 
other events that induced intense fear.  He had recurrent 
intense intrusive distressing recollections of the trauma.  
He had physiological reactivity on exposure to reminders.  He 
was sweating profusely and experiencing tremors as he 
described the trauma.  He avoided crowds, had psychogenic 
amnesia for some events.  

In December 2000, the veteran was hospitalized for 
psychiatric complaints and reported visual hallucinations of 
bees and hearing voices, with depressed mood and suicidal 
ideations.  He was given an Axis I diagnosis of major 
depression with psychotic features, PTSD, panic disorder with 
agoraphobia.  His Axis II diagnosis was borderline 
personality disorder with dependent features.  

The VA records reflect continued treatment including 
outpatient and group therapy treatment for PTSD symptoms 
through the end of 2001.  

In an undated statement that appears to have been submitted 
after his claim had been remanded in October 2003 for more 
development including stressor verification, and after he 
received notice in March 2005 from the VA requesting he 
assist with further information the veteran attempted to give 
more information to help verify his stressors.  He indicated 
that he was in the 97th tactical Airlift Squadron (TAC).  He 
indicated he was in the Republic of Vietnam (RVN) from 
February 1966 to March 1967.  He was in TD4 to Det 5 of 463rd 
Air Space Wing.  He indicated that in December 1966 he passed 
a morgue where bodies were stored every day and that aircraft 
was parked at the bomb dump.  He indicated that he was 
driving a truck on an active runway and received fire, 
killing the man in the cab with him, they exchanged gunfire, 
and found the enemy dead and shot them again.  In June 1966 
there were rocket attacks at Tan Son Nhut.  

The National Personnel Records Center (NPRC) was sent 
requests for information about the veteran's stressors in 
August 1999, July 2005 and January 2006.  The information 
requested were morning reports from Detachment 5, 463rd Air 
Space Wing from June 1, 1966, through July 31, 1966, October 
1, 1966 to December  31, 1966.  The incidents in question 
included the incident involving a man killed in action when a 
truck was fired upon on a runway and rocket attacks on this 
unit.  The response from the NPRC in July 2005 and in January 
2006 reflected that no search was possible based on the 
information furnished and that the index of retired records 
at NPRC did not list the requested unit.  Thus it appears 
that none of the veteran's claimed stressors can be verified 
absent additional evidence.  

The report of a March 2006 VA examination of PTSD revealed 
that the veteran did not know why he was there for the 
examination other than that he received a letter telling him 
to report for a VA examination.  He did not remember filing a 
PTSD claim.  His complaints were of problems with sleep, 
nightly nightmares, auditory hallucinations, variable weight 
and appetite, poor concentration and memory and agitated 
mood.  The veteran's history included a fairly normal 
premilitary psychosocial adjustment.  His military experience 
was that he was in April 1965 to August 1965 until the Air 
Force pulled him out and sent him to the Philippines after 
the Air Force realized his brother in Cambodia.  He was most 
traumatized by seeing body bags.  He would have to load the 
body bags.  He also related an incident where a good friend 
was killed in a pickup truck by gunfire and parts of him were 
smeared on the veteran.  One time he and his unit were called 
and told that "Charlie" had penetrated the bomb dump.  He 
went for his weapons and could not find them.  He called on 
the radio for choppers to bring more weapons and could hear 
the mortars.  One time the super constellations were blown up 
around 100 feet from him and the people around it were 
killed.  The examiner noted that the claims file was 
unavailable to confirm these.  The veteran's post service 
history was significant for a motor vehicle accident 
resulting in the loss of 2 cervical discs which changed his 
life as he could no longer pursue his planned career in 
flying.  In April 1986 he fell 40 feet from a ladder and 
compressed the right side of his spinal cord.  He had plates 
and rods from S1 to T12.  He had dreams about this fall.  
Following the examination, the examiner gave an Axis I 
diagnosis of PTSD, none given for the Axis II diagnosis.  

A May 2006 addendum with the claims file review reflected 
that from a review of the old records, it appeared that he 
had longstanding difficulty with anxiety, mood and thought 
processes.  He has had a number of surgeries and workup for 
various somatic problems.  Depression NOS could be added to 
the Axis I diagnosis and probably a diagnosis on Axis II 
could be made as well.  However, in regard to possible PTSD, 
the examiner's original opinion remained the same, based on 
the C&P examination of the veteran.  

Based on a review of the evidence, the Board finds that a 
grant of service connection for PTSD is not warranted.  The 
veteran's claimed stressors have not been verified and the 
response from the NPRC reflects that it is unable to verify 
his stressors based on the information that he provided.  The 
service personnel records that have been obtained reflect 
that the veteran was not to be stationed in a combat or 
hostile region, and that he spent his foreign service in 
Panama between February 23, 1966 and February 26, 1967.  
Although one service medical records from Forbes Air Force 
Base in Kansas dated in August 1967 gives a history of him 
serving in Vietnam as well as the Philippines, this does not 
elaborate where in Vietnam, nor does it reflect combat 
service.  

As the veteran's claimed stressors have not been able to have 
been confirmed through credible evidence, there is no basis 
upon which to grant the veteran's claim for PTSD.  38 
U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(d), (f) (2006); Gaines 
v. West, 11 Vet. App. 353, 357-58 (1998).  

There is also no basis for a grant for service connection for 
any other psychiatric disorder other PTSD on either a direct 
or presumptive basis.  The earliest evidence of any 
psychiatric problems are not shown until the mid 1980's, thus 
there is no evidence of psychiatric problems in service or of 
a psychosis having manifested within one year of his 
discharge.  

B.  Foot Disorder and Skin Disorder

Service medical records are silent for any records of 
treatment for either foot or skin problems.  Physical 
examinations including the January 1964 Air Force 
examination, the November 1965 "remote" examination and the 
October 1967 separation examination revealed normal findings 
on examination of the skin and feet and there is no history 
of foot problems or skin problems in the accompanying reports 
of medical history.

Private medical records from 1987 up to 1993 show no evidence 
of skin or foot problems, although they reflect him to be an 
insulin dependent diabetic as early as November 1993.  In 
August 1993, his toenails were noted to be thick and he was 
unable to trim them, and he was assessed with mycotic 
toenails.  The private records do include orthopedic 
examination reports from April 1995 and August 1995 which 
address the veteran's severe back problems, with complaints 
noted to include pain radiating down both legs and into the 
feet.  No actual foot disability of the feet was noted in 
these records which attributed the foot pain complaints as 
symptoms from the nonservice-connected lumbar spine 
condition.  Likewise other private medical records from 1992 
through 1996 repeatedly include no history of chronic rashes 
in the medical history sections.  These records which address 
his various severe orthopedic problems including his back 
problems do not reflect evidence of skin problems or foot 
problems related to service.  

Skin problems and foot problems, specifically problems with 
onychomycosis of the toenails, cellulitis of the great toes 
and ingrown toenails are shown in private medical records 
beginning in April 1998 when he underwent an initial 
evaluation for his feet and was diagnosed with painful 
onychomycosis and hypertrophic toenails with reduction of 
hyperkeratotic areas.  He underwent debridement and 
antibiotic treatment for his feet and nails.  Another April 
1998 record revealed cellulitis of the great toes with 
associated incurved toenails with associated parochial 
involvement, mild onychomycosis, edema of both feet and 
ankles and neurological signs somewhat diminished possibly 
related to back injury and evidence of neuropathy or 
decreased circulatory changes from metatarsal areas distally.  
He continued treatment for such problems of his feet in 
records between April 1998 and January 2000.  A November 1999 
record reflects that the veteran was seen for diabetic foot 
care and was given debridement and reduction of incurvated 
hallux toenails and debridment of onychomycotic toenails and 
antifungal medication to digital nails.  A January 2000 
follow up revealed chronic dermatitis and tinea pedis of both 
feet as well as onychomycosis and hyperkeratotic areas.  None 
of these records suggested when these problems began or gave 
any indication as to their etiology.  No evidence of other 
chronic skin problems including any problems affecting the 
scalp were shown in these records.   

Subsequent treatment records including VA and private 
treatment records reflect ongoing podiatric treatment for 
persistent foot problems and skin/fungal problems affecting 
the feet and toenails.  These include VA records from 
February 2000, March 2000, December 2000, March 2001, June 
2001, September 2001, and December 2001.  Repeatedly the foot 
conditions addressed in these records were onychomycosis both 
feet, tinea pedis bilateral and diabetic peripheral 
neuropathy.  None of these records suggested when these 
problems began or gave any indication as to their etiology.  
No evidence of other chronic skin problems including any 
problems affecting the scalp were shown in these records.   

Based on a review of the evidence, the Board finds that a 
preponderance of the evidence is against a grant of service 
connection for any skin or foot disorder.  The evidence does 
not reflect that a skin or foot disorder began in service and 
there is no evidence that the veteran has a disorder such as 
arthritis affecting the feet that began within one year of 
discharge.  The evidence reflects that a foot disorder and 
skin disorder affecting the feet began many years after his 
discharge from service.  There is no evidence of any other 
skin disorder shown besides the above described skin disorder 
affecting the feet. 

C.  Prostrate Disorder

Service medical records reflect that in August 1967 the 
veteran was seen at the clinic.  He complained of an 
intermittent creamy urethral discharge for some time.  
Penicillin prescribed for a tooth infection cleared it up, 
but it came back again.  He denied sexual contact and had no 
dysuria.  The discharge was scant.  He had been in Vietnam 
(VN) and Panama and was told he had nonspecific urethritis.  
The impression was rule out nonspecific urethritis and rule 
out chronic prostatitis.  He was to undergo a gram stain and 
culture of the discharge and return for an appointment 
following this.  An August 1967 VDRL was non reactive.  There 
are no subsequent service medical records showing any 
continued genitourinary complaints or prostate problems.  His 
October 1967 separation examination revealed a normal 
genitourinary examination.  The accompanying report of 
medical history revealed no evidence of genitourinary or 
prostate problems.  

Private medical records from 1987 through 1996 show no 
evidence of prostate problems.  A May 1993 record did reveal 
that he was seen for complaints of back pain and inability to 
urinate and was assessed with urinary retention and severe 
back pain.  No mention was made regarding the prostate.  In 
September 1996 he was diagnosed with prostatitis.  In May 
1999 he was seen in urology for complaints of impotence of 4 
years duration with multiple medical problems with diabetes 
mellitus for 3 years duration on insulin and 5 back 
surgeries.  After the examination, he was diagnosed with 
organic impotence and no mention was given of any prostate 
findings.  An October 1999 new patient consultation revealed 
that his labs showed a prostate specific of 0.10.  Also in 
October 1999, he was seen in urology for diabetic related 
erectile dysfunction and possible neuropathy or vascular 
insufficiency with plans to give him hormonal therapy.  Again 
no problems with the prostate were mentioned.  

In March 2000, the veteran was referred to urology for the 
following diagnoses, recurrent urinary tract infection, 
enlarged prostate, suspected renal stones, impotence and 
hematuria.  

None of the records showing post service urinary 
tract/prostate problems contained any opinion as to the 
etiology of such complaints.  Additional medical records 
which were not associated with the record were summarized by 
the examiner in a February 2006 compensation and pension 
examination, who reviewed such records and thus have been 
incorporated in the claims file via this examination report 
as follows.  

The report of a February 2006 VA prostrate examination 
included a review of the service medical records wherein the 
veteran had been seen in August 1967.  The impression in this 
record was noted to include rule out chronic prostatitis.  
The examiner did not find any evaluation or digital 
rectal/prostate examination at the time of the August 1967 
record was recorded.  The separation examination was noted to 
have had the veteran reveal no history or problem with 
painful urination.  The examiner noted that the veteran was 
then treated for phimosis in 1993.  The veteran was said to 
have been treated for prostatitis in 1996.  Otherwise, the 
information reviewed did not indicate that he had or was 
treated for prostatitis in the service.  With the possibility 
that he actually had prostatitis in 1967 and again in 1996, 
the examiner did not find any other admission history notes 
or any other notes that would indicate that the veteran had 
or has chronic prostatitis.  A review of the notes dating 
back to February 1999 revealed that the examiner found no 
evidence that the veteran presented with any symptoms or was 
treated for a prostate condition.  Chronic prostatitis was 
noted for the first time on assessment on a recent February 
2006 hospital stay for other medical problems.  There was no 
prostate examination, treatment or any other prostatic 
symptoms noted.  

The examiner was not sure why the assessment was listed as it 
was never mentioned in any notes and had not been treated or 
evaluated prior to that date.  There was not any 
documentation in the record to support the diagnosis of 
chronic prostatitis and the condition was never addressed or 
noted on any previous admissions.  He was noted to have a 
normal PSA of <0.1 on February 9, 2006, not consistent with 
chronic prostatitis.  Urinalysis was normal and negative for 
leukocytes or bacteria on February 2006.  He was noted to 
have a slightly enlarged prostate of 25 grams on an admission 
examination for long term care dated in May 1998, with no 
diagnosis given.  He had not been hospitalized for urinary 
tract disease in the past year.  He was admitted and treated 
for urosepsis in April 2002 and May 2005, otherwise he had 
normal urinalysis studies in April and October of 1999, April 
and October of 2001, January and May of 2004 and June and 
October of 2005.  No genitourinary symptoms were noted on 
routine follow up visits or on February 2006 history and 
physical at the time of his recent admission.  There was no 
apparent history of surgery of the prostate or urinary tract.  
There was no current treatment prescribed for prostate 
disease.  

The examiner stated that the veteran was not requested to be 
present for this examination, as he had just moved to another 
city and was not available for this examination.  The 
examiner found that an examination was not necessary in this 
matter.  The diagnosis was benign prostatic hypertrophy 
(BPH).  There was insufficient clinical evidence to diagnose 
chronic prostatitis at this time and BPH was not a residual 
of or due to the treatment of possible or rule out 
prostatitis 30 years ago.  The examiner found no evidence of 
chronic or recurrent symptoms in the available records which 
would parallel the symptoms noted in service, which could 
have been either nonspecific urethritis or prostatitis.  
There was no way to know what he actually had then, but the 
examiner opined that he obviously does not have it now.  

Based on a review of the evidence, the Board finds that a 
preponderance of the evidence is against a grant of service 
connection for a prostate disorder.  The evidence reflects 
that the urinary tract/possible prostate problem treated in 
August 1967 and resolved upon his discharge from service.  
The examiner in the February 2006 examination opined that the 
urinary and prostate issues shown many years after service 
were not related to this August 1967 episode.  There is no 
medical evidence of record which contradicts this opinion, 
which was based on a thorough review of the veteran's medical 
records.  

Conclusion

In conclusion, the preponderance of the evidence is against a 
grant of service connection for PTSD as there is no confirmed 
stressor upon which a diagnosis can be based.  The 
preponderance of the evidence is also against a grant of 
service connection for any other psychiatric disorder, a foot 
disorder, a skin disorder or a prostate disorder as such 
disability was neither incurred during military service and 
has not been demonstrated to result in any current residuals.  
As a preponderance of the evidence is against the award of 
service connection, the benefit of the doubt doctrine is not 
applicable in the instant appeal.  See 38 U.S.C.A. § 5107(b) 
(West 2002); Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 
2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1991).


ORDER

Service connection for PTSD is denied.  

Service connection for a psychiatric disability other than 
PTSD is denied.  

Service connection for a foot disorder is denied.  

Service connection for a skin disorder, to include 
onychomycosis and a scalp rash is denied.

Service connection for a prostrate disorder is denied.  



____________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


